Title: From George Washington to John Cowper, 26 October 1793
From: Washington, George
To: Cowper, John


          
            Sir,
            Mount Vernon 26. Octo. 93.
          
          I have in my possession a bond of yours, assigned to me by Mr Jno. Lewis, for
            £146.13.4d—payable with interest the 18. day of may last. I should be glad if you would
            cause it to be discharged as soon as convenient, as I am in want of the money.
          Tomorrow I shall leave this for the vicinity of Philada. the money may be sent by any
            of the Delegates of this State; or in any other manner more convenient to yourself. I am
            &c.
          
            Go. Washington.
          
        